DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 are pending.
Claims 1-4 are withdrawn from further consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2017-177464 to Nishiguchi et al. cited in Information Disclosure Statement filed 5 April 2021 (herein Nishiguchi, see machine translation).
Regarding claim 5, Nishiguchi teaches a metal member and resin member (paragraph 0001) joined via friction stir welding (paragraph 0020) wherein the frictional heat is generated on a side of the metal member opposite the side facing the resin member (Fig 1 and paragraph 0021).  Nishiguchi teaches that the resin member contains a thermoplastic polymer (paragraph 0041) such as polyphenylene sulfide (paragraph 0050) with a melting point of 130°C to 350°C (paragraph 0060) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Nishiguchi teaches that the bonding strength is improved by roughening the surface of the metal member in at least the bonding region (paragraph 0038).  Nishiguchi is silent as to the exact surface roughness of the metal member; however, given that Nishiguchi teaches that bonding strength can be improved via a roughening treatment, one of ordinary skill in the art would be able to arrive at the claimed range through routine optimization.  See MPEP 2144.05(II).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2017-177464 to Nishiguchi et al. cited in Information Disclosure Statement filed 5 April 2021 (herein Nishiguchi, see machine translation).
Regarding claim 6, Nishiguchi teaches a metal member and resin member (paragraph 0001) joined via friction stir welding (paragraph 0020) wherein the frictional heat is generated on a side of the metal member opposite the side facing the resin member (Fig 1 and paragraph 0021).  Nishiguchi teaches that the resin member contains a thermoplastic polymer (paragraph 0041) such as polyphenylene sulfide (paragraph 0050) with a melting point of 130°C to 350°C (paragraph 0060) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Nishiguchi teaches that during the bonding process, the rotary tool presses into the metal member leaving a press mark (Figs 1-4 and paragraphs 0070-0072).  Nishiguchi teaches that the bonding strength is improved by roughening the surface of the metal member in at least the bonding region (paragraph 0038).  Nishiguchi is silent as to the exact surface roughness of the metal member; however, given that Nishiguchi teaches that bonding strength can be improved via a roughening treatment, one of ordinary skill in the art would be able to arrive at the claimed range through routine optimization.  See MPEP 2144.05(II).
Regarding claim 7, Nishiguchi teaches all the limitations of claim 6 as discussed above.
Nishiguchi teaches that the indented portion created by the rotary tool is substantially circular (paragraph 0072).  Fig 4 of Nishiguchi shows that the press mark has a concave shape.
Regarding claim 8, Nishiguchi teaches all the limitations of claim 6 as discussed above.
Nishiguchi teaches that the indented portion created by the rotary tool is substantially circular (paragraph 0072).  Fig 4 of Nishiguchi shows that the press mark has a concave shape.  Nishiguchi also teaches that the rotary tool can be moved in a line (paragraph 0082) which would result in a linear press mark.
Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed surface roughnesses cannot be determined via routine optimization and achieve unexpectedly good joining strength and retention rate of joining strength after heat cycle testing, and Applicant points to the Inventive and Comparative Examples disclosed in Table 1 as evidence (Remarks, pages 5-7).  The examples cited by are not commensurate in scope with the claimed ranges.  None of the data prove the criticality of the upper end of the ranges.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783